Citation Nr: 1745761	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-18 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to status as a Veteran for the purpose of VA benefits eligibility.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Appellant has provided multiple service dates, most recently from November 1979 to June 1989.  A Form 3101 indicates that her DD 214 could not be obtained.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

This matter was previously before the Board in May 2016 and was remanded for further development. 

The Veteran was scheduled for a Travel Board hearing which he failed to attend, as such the request for a hearing was determined to be withdrawn.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded in May 2016.  The remand directives included the following instructions: The RO was to send the Appellant and her representative a letter requesting that the Appellant submit additional information if she had any.  Thereafter, the RO was to contact the Department of the Army and/or any other identified service organization to make a new request for verification of the Appellant's claimed active duty service to include copies of the Appellant's newly submitted "Veterans Information Solutions" letter and the July 2012 letter from the RO to the Appellant indicating that the letter certificated the Appellant's service from November 1979 to June 1989.  However, these directives were not followed and another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Appellant and her representative with a letter requesting that the Appellant provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Appellant submit any other evidence and/or information which is pertinent to verifying her claimed qualifying service.

2.  If the Appellant responds, obtain all identified evidence.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Thereafter, contact the Department of the Army and/or any other identified service organization and make a new request for verification of the Appellant's claimed active duty service by providing copies of the following materials: (a) the document entitled "Veterans Information Solutions" indicating that the Appellant had active service in the U.S. Army from November 1979 to June 1989 and (b) the July 2012 letter from the RO to the Appellant indicating that this letter certified that the Appellant had active duty with the Army from November 1979 to June 1989.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence.

5.  If the benefit sought on appeal remains denied, furnish to the Appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




